DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10560410; claims 1-11 of application are rejected over claims 1-11 of USPN 10333876; claim 1 of application is rejected over claims 1-20 of USPN 10200323; claim 1 of the application is rejected over claims 1-17 of USPN 9818622; claim 1 of the application is rejected over claims 1-20 of USPN 9813366; and claim 1 of the application is rejected over claims 1-19 of USPN 9262522.
.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patent are narrower in scope and anticipate the claims of the application.

USPN 10560410					Claims of Application
1. A computer program product embodied on a non-transitory computer readable medium, comprising code executable by a computer having a processor and a user interface and arranged to communicate with at least one audio and visual file messaging software-as-a-service platform, to cause the computer to carry out the following steps: accessing the at least one audio and visual file messaging software-as-a-service platform; communicating to the at least one audio and visual file messaging software-as-a-service platform a set of first information, the set of first information including a message personalized for an intended recipient; selecting, via the user interface, at least one category of pre-existing audio and visual files to be retrieved, said pre-existing audio and visual files classified into at least one predetermined category; retrieving, from the at least one audio messaging software-as-a-service platform, a plurality of pre-existing audio and visual files, said plurality of pre-existing audio and visual files associated with the at least one selected category and comprising a snippets of longer audio and visual files, wherein each of the plurality of pre-existing audio and visual files further comprise a desired phrase; amending at least one audio and visual file that comprises a desired phrase from the plurality of pre-existing audio and visual files; and directing the at least one audio and visual file messaging software-as-a-service platform, via the user interface, to generate and output the amended audio and visual file and deliver the amended file as a message of at least one of audio and visual data for the intended recipient.
2. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: generating, via an audio extraction engine, the plurality of audio/visual files; associating metadata regarding the content of the plurality of audio/visual files to each of the audio and visual files in the plurality of audio/visual files; and storing the plurality of audio/visual files in a database.
3. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: displaying the message personalized for an intended recipient on the visual file that is transmitted to the intended recipient.
4. The computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the user interface is one of a graphical user interface and an audio interface.
5. The computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the personalized message is played as an audio message of for the intended recipient.
6. The computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the audio and visual files are categorized and searchable according to at least one of text information, artist, genre, and emotion.

7. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: uploading content from a user to the database of pre-existing audio and visual files.
8. The computer program product embodied on a non-transitory computer readable medium of claim 7, further comprising: tagging metadata to the uploaded content.
9. The computer program product embodied on a non-transitory computer readable medium of claim 8, wherein the metadata is generated by the user after the content is uploaded.
10. The computer program product embodied on a non-transitory computer readable medium of claim 8, wherein the metadata is automatically generated by the audio extraction engine and is based on the characteristics of the uploaded content.
11. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: accessing the software-as-a-service program through an icon embedded in a messenger program.
12. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: an embedded link in the at least one audio and visual file that directs the intended recipient to at least one of audio and video data associated with the at least one audio and visual file.

13. The computer program product embodied on a non-transitory computer readable medium of claim 12, wherein the at least one of audio and video data associated with the at least one audio and visual file is a complete version of the at least one audio and visual file.
14. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: editing at least one of the plurality of pre-existing audio and visual files.

15. The computer program product embodied on a non-transitory computer readable medium of claim 14, further comprising: editing the length of the at least one of the plurality of pre-existing audio and visual files.
16. The computer program product embodied on a non-transitory computer readable medium of claim 14, further comprising: editing at least one of the plurality of pre-existing audio and visual files by combining more than one audio or visual file with at least one other audio or visual file.
17. The computer program product embodied on a non-transitory computer readable medium of claim 14, further comprising: delivering the amended file as a message of at least one of audio and visual data to a plurality of recipients.
The combination of the patent and the prior art below read on claim 18 of the application.
1. A computer program product embodied on a non-transitory computer readable medium, comprising code executable by a computer having a processor and a user interface and arranged to communicate with at least one audio and/or visual file sharing software-as-a-service platform, to cause the computer to carry out the following steps: accessing the at least one audio and/or visual file sharing software-as-a-service platform; communicating to the at least one audio and/or visual file sharing software-as-a-service platform a set of first information, the set of first information selected for an intended audience; selecting, via the user interface, at least one category of pre-existing audio and/or visual files to be retrieved, said pre-existing audio and/or visual files classified into at least one predetermined category; retrieving, from the at least one audio sharing software-as-a-service platform, a plurality of pre-existing audio and/or visual files from the at least one category; directing the at least one audio and/or visual file sharing software-as-a-service platform, via the user interface, to generate and output the audio and/or visual file and publish the file of at least one of audio and/or visual data for the intended audience.  













2. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: generating, via an audio extraction engine, the plurality of audio/visual files;  7407420001CPD associating metadata regarding the content of the plurality of audio/visual files to each of the audio and/or visual files in the plurality of audio/visual files; and storing the plurality of audio/visual files in a database.  

3. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: displaying the message personalized for an intended audience on the visual file that is published.  


4. The computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the user interface is one of a graphical user interface and an audio interface.  

5. The computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the personalized set of first information is played as an audio message of for the intended audience.  

6. The computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the audio and/or visual files are categorized and searchable according to at least one of text information, artist, genre, and emotion.  


7. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising:  7507420001CPD uploading content from a user to the database of pre-existing audio and/or visual files.  

8. The computer program product embodied on a non-transitory computer readable medium of claim 7, further comprising: tagging metadata to the uploaded content.  

9. The computer program product embodied on a non-transitory computer readable medium of claim 8, wherein the metadata is generated by the user after the content is uploaded.  

10. The computer program product embodied on a non-transitory computer readable medium of claim 8, wherein the metadata is automatically generated by the audio extraction engine and is based on the characteristics of the uploaded content.  

11. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: accessing the software-as-a-service program through an icon embedded in a messenger program.  

12. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising:  7607420001CPD an embedded link in the at least one audio and/or visual file that directs the intended recipient to at least one of audio and video data associated with the at least one audio and/or visual file.  

13. The computer program product embodied on a non-transitory computer readable medium of claim 12, wherein the at least one of audio and video data associated with the at least one audio and/or visual file is a complete version of the at least one audio and/or visual file.  

14. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: editing at least one of the plurality of pre-existing audio and/or visual files.  


15. The computer program product embodied on a non-transitory computer readable medium of claim 14. further comprising: editing the length of the at least one of the plurality of pre-existing audio and/or visual files.  

16. The computer program product embodied on a non-transitory computer readable medium of claim 14, further comprising: editing at least one of the plurality of pre-existing audio and/or visual files by combining more than one audio or visual file with at least one other audio and/or visual file.  

17. The computer program product embodied on a non-transitory computer readable medium of claim 14, further comprising: delivering the edited file as a message of at least one of audio and/or visual data to a plurality of recipients.  

18. The computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the plurality of pre-existing audio and/or visual files are retrieved from one of a camera roll or media storage of the sender.




	Claims of USPN 10333876				Claims of application		
1. A computer program product embodied on a non-transitory computer readable medium, comprising code executable by a computer having a processor and a user interface and arranged to communicate with at least one audio and visual file messaging software-as-a-service platform, to cause the computer to carry out the following steps: accessing the at least one audio and visual file messaging software-as-a-service platform; communicating to the at least one audio and visual file messaging software-as-a-service platform a set of first information, the set of first information including a message personalized for an intended recipient; selecting, via the user interface, at least one category of pre-existing audio and visual files to be retrieved; retrieving, from the at least one audio messaging software-as-a-service platform, a plurality of pre-existing audio and visual files, said plurality of pre-existing audio and visual files associated with the at least one selected category, wherein each of the plurality of pre-existing audio and visual files further comprise a desired phrase; amending the at least one audio and visual file to include a text, the text corresponding to the desired phrase from the plurality of the pre-existing audio and visual files; and directing the at least one audio and visual file messaging software-as-a-service platform, via the user interface, to generate and output the amended audio and visual file, and deliver the amended file as a message of at least one of audio and visual data for the intended recipient.
2. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: generating, via an audio extraction engine, the plurality of audio/visual files; associating metadata regarding the content of the plurality of audio/visual files to each of the audio and visual files in the plurality of audio/visual files; and storing the plurality of audio/visual files in a database.
3. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: displaying the message personalized for an intended recipient on the visual file that is transmitted to the intended recipient.
4. The computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the user interface is one of a graphical user interface and an audio interface.
5. The computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the personalized message is played as an audio message of for the intended recipient.
6. The computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the audio and visual files are categorized and searchable according to at least one of text information, artist, genre, and emotion.
7. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: uploading content from a user to the database of pre-existing audio and visual files.
8. The computer program product embodied on a non-transitory computer readable medium of claim 7, further comprising: tagging metadata to the uploaded content.
9. The computer program product embodied on a non-transitory computer readable medium of claim 8, wherein the metadata is generated by the user after the content is uploaded.
10. The computer program product embodied on a non-transitory computer readable medium of claim 8, wherein the metadata is automatically generated by the audio extraction engine and is based on the characteristics of the uploaded content.

11. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: accessing the software-as-a-service program through an icon embedded in a messenger program.

1. A computer program product embodied on a non-transitory computer readable medium, comprising code executable by a computer having a processor and a user interface and arranged to communicate with at least one audio and/or visual file sharing software-as-a-service platform, to cause the computer to carry out the following steps: accessing the at least one audio and/or visual file sharing software-as-a-service platform; communicating to the at least one audio and/or visual file sharing software-as-a-service platform a set of first information, the set of first information selected for an intended audience; selecting, via the user interface, at least one category of pre-existing audio and/or visual files to be retrieved, said pre-existing audio and/or visual files classified into at least one predetermined category; retrieving, from the at least one audio sharing software-as-a-service platform, a plurality of pre-existing audio and/or visual files from the at least one category; directing the at least one audio and/or visual file sharing software-as-a-service platform, via the user interface, to generate and output the audio and/or visual file and publish the file of at least one of audio and/or visual data for the intended audience.  










2. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: generating, via an audio extraction engine, the plurality of audio/visual files;  7407420001CPD associating metadata regarding the content of the plurality of audio/visual files to each of the audio and/or visual files in the plurality of audio/visual files; and storing the plurality of audio/visual files in a database.  

3. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: displaying the message personalized for an intended audience on the visual file that is published.  


4. The computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the user interface is one of a graphical user interface and an audio interface.  

5. The computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the personalized set of first information is played as an audio message of for the intended audience.  

6. The computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the audio and/or visual files are categorized and searchable according to at least one of text information, artist, genre, and emotion.  

7. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising:  7507420001CPD uploading content from a user to the database of pre-existing audio and/or visual files.  

8. The computer program product embodied on a non-transitory computer readable medium of claim 7, further comprising: tagging metadata to the uploaded content.  

9. The computer program product embodied on a non-transitory computer readable medium of claim 8, wherein the metadata is generated by the user after the content is uploaded.  

10. The computer program product embodied on a non-transitory computer readable medium of claim 8, wherein the metadata is automatically generated by the audio extraction engine and is based on the characteristics of the uploaded content.  


11. The computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: accessing the software-as-a-service program through an icon embedded in a messenger program.  





	Claims of USPN 10200323			    Claims of the Application
1. A computer program product embodied on a non-transitory computer readable medium, comprising code executable by a computer having a processor and a graphical user interface and arranged to communicate with at least one repository of audio media and at least one repository of multimedia, the multimedia comprising at least one of static image files, dynamic images files, audio and video files, to cause the computer to carry out the following steps: accessing the at least one repository of multimedia; selecting, via the graphical user interface, at least one multimedia file to be retrieved, and retrieving, from the at least one repository of multimedia, the at least one multimedia file to be retrieved; accessing the at least one repository of the audio media; selecting, via the graphical user interface, at least one category of pre-existing recording to be retrieved; retrieving, from the at least one repository of audio media, at least one pre-existing recording, said pre-existing recording associated with the at least one selected category; selecting, via the graphical user interface, a desired phrase from within a pre-existing recording; communicating the selection of the desired phrase to the at least one repository of audio media in the form of non-audio data identifying a phrase from an audio recording, the at least one audio file messaging software-as-a-service platform comprising an audio extraction engine that (i) receives the non-audio data identifying the phrase together with an instance of the audio recording, (ii) identifies a portion of the audio recording where the phrase is likely to be found at least in part by mapping each word in the phrase to one and only one vocal interval determined to exist in the audio recording, (iii) extracts the portion of the audio recording into a short snippet; and (iv) writes the short snippet into a database; amending the at least one multimedia file to include a text lyric, the text lyric corresponding to the desired phrase from the audio media repository; and directing a file messaging software-as-a-service platform, via the graphical user interface, to generate and output the amended multimedia file as a message note for the intended recipient, wherein the amended multimedia file comprises the short snippet.
2. The computer program product of claim 1, wherein pre-existing recordings are sorted by emotion, and wherein the at least one category of pre-existing recording to be retrieved comprises data associated with a mood or emotion.
3. The computer program product of claim 2, wherein a phrase within a pre-existing recording is associated with a mood or emotion.
4. The computer program product of claim 1, wherein the set of first information further includes sender location information.
5. The computer program product of claim 4, wherein the sender location information is a geo-location.
6. The computer program product of claim 4, further comprising adjusting availability of pre-existing recordings to the sender as a result of the sender location information.
7. The computer program product of claim 1, wherein the audiovisual message note is at least one of: an SMS message, an MMS message, an email message, a one-to-one communication over a social media service, or a post on the social media service.
8. The computer program product of claim 1, wherein the step of amending the at least one visual media file to include a text lyric further comprises editing at least one of a font of the text lyric or a color of the text lyric.
9. The computer program product of claim 1, further comprising applying at least one filter to the at least one visual media file.
10. The computer program product of claim 1, wherein the step of directing the file messaging software-as-a-service platform, via the graphical user interface, to generate and output an audiovisual message note for the intended recipient further comprises: generating, from the at least one visual media file, the at least one text lyric, and user customization information, a preview image; generating, and displaying on the graphical user interface, a preview screen, the preview screen comprising the preview image and an option to post the preview image.
11. The computer program product of claim 1, wherein the preview image further comprises the short snippet of the audio recording corresponding to the text lyric.
12. The computer program product of claim 1, further comprising: receiving an advertisement from a sponsor to be displayed to the sender; displaying the advertisement on the graphical user interface; determining whether the sender has met an exposure threshold for exposure to the advertisement; and debiting a cost associated with generating, outputting, and delivering an audiovisual message note from the sponsor.
13. The computer program product of claim 1, further comprising: receiving an incentive offer from a sponsor to be displayed to the sender; displaying the incentive offer on the graphical user interface; reporting whether the sender has accepted the incentive offer or declined the incentive offer; and if the sender has accepted the incentive offer, implementing the incentive offer.
14. The computer program product of claim 1, further comprising: selecting a social network on which the audiovisual message note is to be shared; and sharing the audiovisual message note on the social network.
15. The computer program product of claim 1, wherein the sending of messages requires a sender user account, and wherein the sender user account has a user credit balance comprising at least one of earned credits and paid-for credits.
16. The computer program product of claim 15, wherein at least one of the selection of a pre-existing recording by the sender or the selection of a phrase within the pre-existing recording by the sender causes the user credit balance of the sender to be debited.
17. The computer program product of claim 15, wherein the sender user account is associated with at least one purchased pre-existing recording, and wherein the selection of a purchased pre-existing recording by the sender or the selection of a phrase within the purchased pre-existing recording by the sender does not cause the user credit balance of the sender to be debited.
Claims 18-20 are similar to claim 1 above.
1. A computer program product embodied on a non-transitory computer readable medium, comprising code executable by a computer having a processor and a user interface and arranged to communicate with at least one audio and/or visual file sharing software-as-a-service platform, to cause the computer to carry out the following steps: accessing the at least one audio and/or visual file sharing software-as-a-service platform; communicating to the at least one audio and/or visual file sharing software-as-a-service platform a set of first information, the set of first information selected for an intended audience; selecting, via the user interface, at least one category of pre-existing audio and/or visual files to be retrieved, said pre-existing audio and/or visual files classified into at least one predetermined category; retrieving, from the at least one audio sharing software-as-a-service platform, a plurality of pre-existing audio and/or visual files from the at least one category; directing the at least one audio and/or visual file sharing software-as-a-service platform, via the user interface, to generate and output the audio and/or visual file and publish the file of at least one of audio and/or visual data for the intended audience.  

















	Claims of USPN 9818622				Claims of application
1. A computer program product embodied on a non-transitory computer readable medium, comprising code executable by a computer having a processor and a graphical user interface and arranged to communicate with at least one audio file messaging software-as-a-service platform, to cause the computer to carry out the following steps: accessing the at least one audio file messaging software-as-a-service platform; communicating to the at least one audio file messaging software-as-a-service platform a set of first information, the set of first information including a message personalized for an intended recipient; selecting, via the graphical user interface, at least one category of pre-existing recording to be retrieved; retrieving, from the at least one audio messaging software-as-a-service platform, at least one pre-existing recording, said pre-existing recording associated with the at least one selected category; selecting, via the graphical user interface, a desired phrase from within a pre-existing recording; communicating the selection of the desired phrase to the at least one audio file messaging software-as-a-service platform in the form of non-audio data identifying a phrase from an audio recording, the at least one audio file messaging software-as-a-service platform comprising an audio extraction engine that (i) receives the non-audio data identifying the phrase together with an instance of the audio recording, (ii) identifies a portion of the audio recording where the phrase is likely to be found at least in part by mapping each word in the phrase to one and only vocal interval determined to exist in the audio recording, (iii) extracts the portion of the audio recording into a short snippet; and (iv) writes the short snippet into a database; and directing the at least one audio file messaging software-as-a-service platform, via the graphical user interface, to generate, output, and deliver an audio message note for the intended recipient, wherein the music message note is based on the short snippet.
2. The computer program product of claim 1, wherein pre-existing recordings are sorted by emotion, and wherein the at least one category of pre-existing recording to be retrieved comprises data associated with a mood or emotion.
3. The computer program product of claim 2, wherein a phrase within a pre-existing recording is associated with a mood or emotion.
4. The computer program product of claim 1, wherein the set of first information further includes sender location information.
5. The computer program product of claim 4, wherein the sender location information is a geo-location.
6. The computer program product of claim 4, further comprising adjusting availability of pre-existing recordings to the sender as a result of the sender location information.
7. The computer program product of claim 1, wherein the audio message note is provided in the form of an audio message.
8. The computer program product of claim 1, wherein the audio message note is one of: SMS, MMS, or email.
9. The computer program product of claim 1, further comprising: receiving an advertisement from a sponsor to be displayed to the sender; displaying the advertisement on the graphical user interface; determining whether the sender has met an exposure threshold for exposure to the advertisement; and debiting a cost associated with generating, outputting, and delivering an audio message note from the sponsor.
10. The computer program product of claim 1, further comprising: receiving an incentive offer from a sponsor to be displayed to the sender; displaying the incentive offer on the graphical user interface; reporting whether the sender has accepted the incentive offer or declined the incentive offer; and if the sender has accepted the incentive offer, implementing the incentive offer.
11. The computer program product of claim 1, further comprising: selecting a social network on which the audio message note is to be shared; and sharing the audio message note on the social network.
12. The computer program product of claim 1, wherein the sending of messages requires a sender user account, and wherein the sender user account has a user credit balance comprising at least one of earned credits and paid-for credits.
13. The computer program product of claim 12, wherein at least one of the selection of a pre-existing recording by the sender or the selection of a phrase within the pre-existing recording by the sender causes the user credit balance of the sender to be debited.
14. The computer program product of claim 12, wherein the sender user account is associated with at least one purchased pre-existing recording, and wherein the selection of a purchased pre-existing recording by the sender or the selection of a phrase within the purchased pre-existing recording by the sender does not cause the user credit balance of the sender to be debited.
15. The computer program product of claim 1, wherein the audio message note is personalized for the intended recipient.
Claims 16-17 are similar to claim 1 above.
1. A computer program product embodied on a non-transitory computer readable medium, comprising code executable by a computer having a processor and a user interface and arranged to communicate with at least one audio and/or visual file sharing software-as-a-service platform, to cause the computer to carry out the following steps: accessing the at least one audio and/or visual file sharing software-as-a-service platform; communicating to the at least one audio and/or visual file sharing software-as-a-service platform a set of first information, the set of first information selected for an intended audience; selecting, via the user interface, at least one category of pre-existing audio and/or visual files to be retrieved, said pre-existing audio and/or visual files classified into at least one predetermined category; retrieving, from the at least one audio sharing software-as-a-service platform, a plurality of pre-existing audio and/or visual files from the at least one category; directing the at least one audio and/or visual file sharing software-as-a-service platform, via the user interface, to generate and output the audio and/or visual file and publish the file of at least one of audio and/or visual data for the intended audience.  







	Claims of USPN 9813366				Claims of application
1. A computer program product embodied on a non-transitory computer readable medium, comprising code executable by a computer having a processor and a graphical user interface and arranged to communicate with at least one music messaging software-as-a-service platform, to cause the computer to carry out the following steps: accessing the at least one music messaging software-as-a-service platform; communicating to the at least one music messaging software-as-a-service platform a set of first information, the set of first information including a message personalized for an intended recipient; selecting, via the graphical user interface, at least one category of pre-existing recording to be retrieved; retrieving, from the at least one music messaging software-as-a-service platform, at least one pre-existing recording, said pre-existing recording associated with the at least one selected category; selecting, via the graphical user interface, a desired lyric phrase from within a preexisting recording; communicating the selection of the desired lyric phrase to the at least one music messaging software-as-a-service platform in the form of non-audio data identifying a lyric phrase from an audio recording, the at least one music messaging software-as-a-service platform comprising an audio extraction engine that (i) receives the non-audio data identifying the lyric phrase together with an instance of the audio recording, (ii) identifies a portion of the audio recording where the lyric phrase is likely to be found at least in part by mapping each word in the lyric phrase to one and only vocal interval determined to exist in the audio recording, (iii) extracts the portion of the audio recording into a short snippet; and (iv) writes the short snippet into a database; and directing, the at least one music messaging software-as-a-service platform, via the graphical user interface, to generate, output, and deliver a music message note for the intended recipient, wherein the music message note is based on the short snippet.
2. The computer program product of claim 1, wherein pre-existing recordings are sorted by emotion, and wherein the at least one category of pre-existing recording to be retrieved comprises data associated with a mood or emotion.
3. The computer program product of claim 2, wherein a lyric phrase within a pre-existing recording is associated with a mood or emotion.
4. The computer program product of claim 1, wherein the set of first information further includes sender location information.
5. The computer program product of claim 4, wherein the sender location information is a geo-location.
6. The computer program product of claim 4, further comprising adjusting availability of pre-existing recordings to the sender as a result of the sender location information.
7. The computer program product of claim 1, wherein the music message note is provided in the form of an audio message.
8. The computer program product of claim 1, wherein the music message note is one of: SMS, MMS, or email.
9. The computer program product of claim 1, further comprising: receiving an advertisement from a sponsor to be displayed to the sender; displaying the advertisement on the graphical user interface; determining whether the sender has met an exposure threshold for exposure to the advertisement; and debiting a cost associated with generating, outputting, and delivering a music message note from the sponsor.
10. The computer program product of claim 1, further comprising: receiving an incentive offer from a sponsor to be displayed to the sender; displaying the incentive offer on the graphical user interface; reporting whether the sender has accepted the incentive offer or declined the incentive offer; and if the sender has accepted the incentive offer, implementing the incentive offer.
11. The computer program product of claim 1, further comprising: selecting a social network on which the music message note is to be shared; and sharing the music message note on the social network.
12. The computer program product of claim 1, sending messages requires a sender user account, and wherein the sender user account has a user credit balance comprising at least one of earned credits and paid-for credits.
13. The computer program product of claim 12, wherein at least one of the selection of a pre-existing recording by the sender or the selection of a lyric phrase within the pre-existing recording by the sender causes the user credit balance of the sender to be debited.
14. The computer program product of claim 12, wherein the sender user account is associated with at least one purchased pre-existing recording, and wherein the selection of a purchased pre-existing recording by the sender or the selection of a lyric phrase within the purchased pre-existing recording by the sender does not cause the user credit balance of the sender to be debited.
15. The computer program product of claim 1, wherein the music message note is personalized for the intended recipient.
Claims 16-20 are similar to the above claims.
1. A computer program product embodied on a non-transitory computer readable medium, comprising code executable by a computer having a processor and a user interface and arranged to communicate with at least one audio and/or visual file sharing software-as-a-service platform, to cause the computer to carry out the following steps: accessing the at least one audio and/or visual file sharing software-as-a-service platform; communicating to the at least one audio and/or visual file sharing software-as-a-service platform a set of first information, the set of first information selected for an intended audience; selecting, via the user interface, at least one category of pre-existing audio and/or visual files to be retrieved, said pre-existing audio and/or visual files classified into at least one predetermined category; retrieving, from the at least one audio sharing software-as-a-service platform, a plurality of pre-existing audio and/or visual files from the at least one category; directing the at least one audio and/or visual file sharing software-as-a-service platform, via the user interface, to generate and output the audio and/or visual file and publish the file of at least one of audio and/or visual data for the intended audience.  







	Claims of USPN 9262522				Claims of application
1. A music messaging software-as-a-service platform, comprising: a computer hardware infrastructure accessible at a network domain and comprising: first program code that receives, from a sender, a set of first information, the set of first information including a message personalized for an intended recipient, together with non-audio data identifying a lyric phrase from an audio recording; an audio extraction engine that (i) receives the non-audio data identifying the lyric phrase together with an instance of the audio recording, (ii) identifies a portion of the audio recording where the lyric phrase is likely to be found at least in part by mapping each word in the lyric phrase to one and only vocal interval determined to exist in the audio recording, (iii) extracts the portion of the audio recording into a short snippet; and (iv) writes the short snippet into a database; and a message generator that combines a reference to the short snippet with the message to generate and output a music message note for the intended recipient; and second program code operative to cause delivery of the short snippet in response to receipt of data indicating that the reference is selected by the intended recipient.
2. The music messaging software-as-a-service platform as described in claim 1 wherein vocal intervals are determined in the audio recording by detecting and then sharpening vocal and non-vocal edges.
3. The music messaging software-as-a-service platform as described in claim 1 wherein the message personalized for the intended recipient is itself an audio message.
4. The messaging software-as-a-service platform as described in claim 1 wherein the music message note is one of: SMS, MMS and email.
5. The messaging software-as-a-service platform as described in claim 1 further including a database of recordings.
6. The messaging software-as-a-service platform as described in claim 1 wherein the short snippet is approximately 20 seconds in length.
7. The messaging software-as-a-service platform as described in claim 1 wherein the music message note also includes an advertisement.
8. The messaging software-as-a-service platform as described in claim 1 wherein the music message note also includes a link to a social network.
9. The messaging software-as-a-service platform as described in claim 1 wherein the reference to the short snippet is a shortened URL that obfuscates the network domain.
10. The messaging software-as-a-service platform as described in claim 1 wherein the short snippet is streamed from the platform or a third party provider.
11. The messaging software-as-a-service platform as described in claim 1 wherein the short snippet is re-used in another music message note.
12. The messaging software-as-a-service platform as described in claim 1 wherein the set of first information also includes an address associated with the intended recipient.
13. The messaging software-as-a-service platform as described in claim 1 wherein the music message note also includes an identifier associated with the sender.
14. The messaging software-as-a-service platform as described in claim 1 wherein the music message note also includes a link to facilitate purchase of the audio recording.
15. The messaging software-as-a-service platform as described in claim 1 wherein the computer hardware infrastructure comprises one or more computers, wherein the one or more computers are operatively connected to one or more storage devices.
16. The messaging software-as-a-service platform as described in claim 1 further including an application programming interface (API) to at least one music catalog software service at which at least a portion of the audio extraction engine is hosted.
17. The messaging software-as-a-service platform as described in claim 1 wherein the music message note includes a musical emoticon.
18. The messaging software-as-a-service platform as described in claim 1 wherein the delivery is by streaming the short snippet without digital rights management (DRM) associated therewith.
19. The messaging software-as-a-service platform as described in claim 1 wherein charges associated with delivery of the music message note are subsidized by an entity.

1. A computer program product embodied on a non-transitory computer readable medium, comprising code executable by a computer having a processor and a user interface and arranged to communicate with at least one audio and/or visual file sharing software-as-a-service platform, to cause the computer to carry out the following steps: accessing the at least one audio and/or visual file sharing software-as-a-service platform; communicating to the at least one audio and/or visual file sharing software-as-a-service platform a set of first information, the set of first information selected for an intended audience; selecting, via the user interface, at least one category of pre-existing audio and/or visual files to be retrieved, said pre-existing audio and/or visual files classified into at least one predetermined category; retrieving, from the at least one audio sharing software-as-a-service platform, a plurality of pre-existing audio and/or visual files from the at least one category; directing the at least one audio and/or visual file sharing software-as-a-service platform, via the user interface, to generate and output the audio and/or visual file and publish the file of at least one of audio and/or visual data for the intended audience.  






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8, 11-13, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MacMillan et al. (USPG 2008/0016196, hereinafter referred to as MacMillan).

Regarding claim 1, MacMillan discloses a computer program product embodied on a non-transitory computer readable medium, comprising code executable by a computer having a processor and a user interface and arranged to communicate with at least one audio and/or visual file sharing software-as-a-service platform, to cause the computer to carry out the following steps: 
accessing the at least one audio and/or visual file sharing software-as-a-service platform (paragraph 136, user can access content on the server); 
communicating to the at least one audio and/or visual file sharing software-as-a-service platform a set of first information, the set of first information selected for an intended audience (paragraphs 124-125, “… the transfer/storage rules are created without explicit user input. For example, a default profile 216 (analogous to selection of Copy All icon 602) may automatically transfer copies of the content in all clients 104 associated with the user that are connected to LAN 106”; and/or sending to server various contents and/or “rules”); 
selecting, via the user interface, at least one category of pre-existing audio and/or visual files to be retrieved, said pre-existing audio and/or visual files classified into at least one predetermined category (paragraphs 137-140, user can select content to retrieve from the server, and contents are classified into categories); 
retrieving, from the at least one audio sharing software-as-a-service platform, a plurality of pre-existing audio and/or visual files from the at least one category (paragraphs 137-147, upon user selection, contents are retrieved from the server for the client device); 
directing the at least one audio and/or visual file sharing software-as-a-service platform, via the user interface, to generate and output the audio and/or visual file and publish the file of at least one of audio and/or visual data for the intended audience (paragraphs 137-147, upon user selection, contents are retrieved from the server for the client device to play back).  

Regarding claims 2-8, MacMillan further discloses the computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: generating, via an audio extraction engine, the plurality of audio/visual files;7407420001CPD associating metadata regarding the content of the plurality of audio/visual files to each of the audio and/or visual files in the plurality of audio/visual files; and storing the plurality of audio/visual files in a database (paragraph 128, each content file includes metadata used by the server to select and/or process the content for storing at the server); displaying the message personalized for an intended audience on the visual file that is published (paragraphs 135 and 155, notifying the user with an electronic message); wherein the user interface is one of a graphical user interface and an audio interface (paragraph 147, playback video content via graphical and/or audio interface); wherein the personalized set of first information is played as an audio message of for the intended audience (paragraphs 135 and 155, notifying the user with an electronic message); wherein the audio and/or visual files are categorized and searchable according to at least one of text information, artist, genre, and emotion  (paragraphs 137-146, user can select content to retrieve from the server, and contents are classified into categories, including actors);7507420001CPD uploading content from a user to the database of pre-existing audio and/or visual files (paragraphs 126-134, sending contents from client devices to server for storing); tagging metadata to the uploaded content (paragraph 128, using “metadata”). 

Regarding claims 11-13, MacMillan further discloses the computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: accessing the software-as-a-service program through an icon embedded in a messenger program (paragraph 137-144 and/or figures 8A-C, displaying icons for user selection of content program); 7607420001CPD an embedded link in the at least one audio and/or visual file that directs the intended recipient to at least one of audio and video data associated with the at least one audio and/or visual file (paragraph 137-144 and/or figures 8A-C, displaying icons for user selection of content program; selectable icons inherently include links to content programs); wherein the at least one of audio and video data associated with the at least one audio and/or visual file is a complete version of the at least one audio and/or visual file  (paragraph 137-144 and/or figures 8A-C, retrieving and playing back the entire content file that the user selected).  

Regarding claim 18, MacMillan further discloses the computer program product embodied on a non-transitory computer readable medium of claim 1, wherein the plurality of pre-existing audio and/or visual files are retrieved from one of a camera roll or media storage of the sender (paragraphs 127-134, sending content from recorders to server for storing).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacMillan in view of Nakamura (USPG 2008/0275852, herein after referred to as Makamura).

Regarding claim 9, MacMillan fails to explicitly disclose, however, Nakamura teaches wherein the metadata is generated by the user after the content is uploaded (paragraph 130, “user creates metadata”).  
Since MacMillan and Makamura are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of allowing the user to create metadata for contents.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacMillan in view of Takemura (USPG 2012/0023204, herein after referred to as Takemura).

Regarding claim 10, MacMillan fails to explicitly disclose, however, Takemura teaches the computer program product embodied on a non-transitory computer readable medium of claim 8, wherein the metadata is automatically generated by the audio extraction engine and is based on the characteristics of the uploaded content (paragraph 23, system generates metadata related to the content).  
Since MacMillan and Takemura are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of automatically creating metadata for contents.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacMillan in view of Levy (USPG 2010/0306257, hereinafter referred to as Levy).

Regarding claims 14-17, MacMillan fails to explicitly disclose, however, Levy teaches the computer program product embodied on a non-transitory computer readable medium of claim 1, further comprising: editing at least one of the plurality of pre-existing audio and/or visual files (abstract section, “Content signals can be edited”); editing the length of the at least one of the plurality of pre-existing audio and/or visual files (abstract section, “Content signals can be edited and combined with other content programming” would affect the length of the content); editing at least one of the plurality of pre-existing audio and/or visual files by combining more than one audio or visual file with at least one other audio and/or visual file (abstract section, “Content signals can be edited and combined with other content programming” indicates more than one contents can be combined); delivering the edited file as a message of at least one of audio and/or visual data to a plurality of recipients (abstract section, “Content signals can be edited and combined with other content programming” within a filing sharing system indicating that the edited contents are delivered to client devices).  
Since MacMillan and Levy are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of editing contenting by combining multiple contents.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Walsh et al. (USPN 8135800) teaches a content sharing system that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656